Citation Nr: 0306002	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-04 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fractured left fifth toe. 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO granted service 
connection for residuals of a fractured left fifth toe and 
assigned a 10 percent evaluation.

The veteran was afforded a videoconference hearing in June 
2001 before the undersigned Veterans Law Judge.  The Board 
remanded the case for further development in July 2001.  

A December 2002 rating decision granted service connection 
for onychomycosis pedis with tinea pedis and assigned a 
noncompensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's residuals of a fractured left fifth toe is 
manifested as no more disabling than a moderate foot injury 
with pain, fusion of the middle and distal phalanges of the 
left fifth toe, and five degrees of varus deformity of the 
left fifth toe.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a fractured left fifth 
toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5278, 5283, 
5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In May 2001, the RO sent a letter to the veteran specifically 
informing him of the evidence and information necessary to 
substantiate his claim, the information and evidence that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information in support of his claim.  
In a supplemental statement of the case issued in December 
2002, the RO also informed the veteran of the requirements of 
the VCAA.  In a Report of Contact, dated in February 2003, 
the veteran stated that he had no additional evidence to 
submit.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The veteran's service medical records show that he fractured 
the distal tip of his left small toe with nail removal in 
June 1976.  He was fitted with a splint and given limited 
duty for one week.  

In April 1999, the veteran applied for service connection for 
a disability of the left fifth toe.

A VA examination was conducted in August 1999.  The veteran 
complained of an aching pain in his left fifth toe, 
particularly when wearing shoes or with prolonged standing.   
Examination noted a mild amount of edema and redness of the 
left fifth toe.  The left fifth toenail was thick, 
discolored, and had a vertical split.  Passive and active 
range of motion of all joints of the feet were pain free and 
symmetrical.  An x-ray study of the left foot was normal.  
The diagnoses were thick, split, left fifth toenail, status 
post trauma; and left fifth toe in adductovarus alignment.  

A November 1999 rating decision granted service connection 
for the residuals of a fracture of the left fifth toe, and 
assigned an initial rating of 10 percent.  The veteran timely 
appealed for a higher initial rating.  

A VA examination was conducted in May 2000.  Gait was normal.  
The veteran stated that he takes Ibuprofen and elevates his 
left foot to alleviate his left fifth toe pain.  He did not 
use corrective shoes or a shoe insert.  The examiner stated 
that the veteran did not have any left fifth toe pain, but 
also noted that the examination was conducted in a non 
weight-bearing position and that the veteran's shoes were 
off.  An x-ray study noted fusion of the middle and distal 
phalanges of the left fifth toe, but was otherwise 
unremarkable.  

A VA examination was conducted in December 2002.  The veteran 
complained of a dull pain in the left fifth toe after 
prolonged standing.  He used medication as needed.  It was 
reported that he was able to walk and jog for an unlimited 
distance without any problem.  At the time of examination, he 
walked normally.  Examination showed deformity of the left 
fifth toenail secondary to onychomycosis.  He had five 
degrees of varus deformity of the left fifth toe.  The left 
fifth toe metatarsophalangeal joint and proximal 
interphalangeal joint had full range of active motion with no 
instability.  The left fifth toe distal interphalangeal joint 
had a fixed flexion deformity of about 10 degrees, and 
further flexion of 10 degrees was possible.  The examiner 
stated that there was no evidence of fatigability, lack of 
endurance, motor incoordination, or additional loss of 
movement on repeated use.  The pertinent diagnosis was 
history of left fifth toe open injury with healed fracture.  

In statements and testimony, the veteran contends that his 
left fifth toe pain is severe and limits his social 
activities in that he must stay home frequently, take over-
the-counter medication, and remove his shoes to alleviate his 
pain.  He also notes that he must wear steel-toed boots at 
work which cause his left fifth toe a great deal of pain.  

Analysis

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work. 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is to be assigned.  When a 
veteran has been diagnosed as having a specific condition and 
the diagnosed condition is not listed in the Schedule for 
Rating Disabilities, the diagnosed condition will be 
evaluated by analogy to a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  And 
when, as here, he has timely appealed the rating initially 
assigned for his disability just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context-which includes determining whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.  Conversely, 
compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), where only the current level of 
functional impairment is of primary importance in situations 
where the veteran is requesting a higher (i.e., increased) 
rating for an already established service-connected 
disability.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).

Upon review of the rating schedule, the Board finds that the 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
appropriate, as it provides the guidelines for evaluating 
"[f]oot injuries, other."  Under this regulation, a 30 
percent disability rating is warranted for "severe" foot 
injuries, a 20 percent disability rating is appropriate if 
such foot injuries are "moderately severe," and 10 percent 
disability rating is appropriate for "moderate" foot 
injuries.

While a 10 percent disabling evaluation is warranted for a 
moderate foot disability under Diagnostic Code 5284, the 
objective clinical evidence of record does not show that the 
veteran meets the criteria contemplated for the next higher 
20 percent evaluation provided for moderately severe foot 
injuries. In this regard, none of the medical reports refer 
to limitation of motion or other loss of function such as 
would be consistent with a moderately severe injury.

In looking at analogous diagnostic criteria under 38 C.F.R. § 
4.71a, there is no medical evidence of the veteran having: 
unilateral flatfeet to warrant 20 percent under diagnostic 
code 5276; unilateral pes cavus, acquired, to warrant 20 
percent under diagnostic code 5278; or malunion of, or 
nonunion of the tarsal or metatarsal bones to warrant a 
moderately severe rating under diagnostic code 5283.

In rendering this decision, the Board has applied the 
provisions of C.F.R. §§ 4.40, 4.45, and the guidelines of 
DeLuca in considering any functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, as well as weakened 
movement, excess fatigability and incoordination.  After 
considering all of the evidence of record and the applicable 
laws and regulations, the Board finds no basis for awarding 
the appellant a rating in excess of the 10 percent disability 
rating assigned herein.  The VA examiner who conducted the 
latest examination found that there was no evidence of 
fatigability, lack of endurance, motor incoordination, or 
additional loss of movement on repeated use due to the 
service-connected disability.  Recent examinations do not 
show any impairment of the veteran's ability to walk.

The Board notes the contentions of the veteran that he 
suffers form severe disability due to his service-connected 
disability.  However, being a layman, he has no competence to 
give a medical opinion on the severity of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's disability has remained at this same level 
since he filed his claim in April 1999.  Thus, he is not 
entitled to a "staged" rating.  38 C.F.R. § 4.7; Fenderson, 
12 Vet. App. at 126.  Where the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher initial rating for the residuals of a fracture of 
the left fifth toe is denied.



	                        
____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

